                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


MELISSA TOMLIN,

               Plaintiff,

vs.                                                           No. CV-17-1084 WJ/GBW

DENISE SANCHEZ, et al.,

               Defendants.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       This matter is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PFRD”) (Doc. 41), recommending that the Court grant Defendants’

Motion for Summary Judgment (Doc. 38) based on failure to exhaust and qualified immunity.

       This case was referred to the Magistrate Judge to conduct hearings and perform legal

analysis pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3) and Virginia Beach Federal Savings & Loan

Association v. Wood, 901 F.2d 849 (10th Cir. 1990). See Doc. 3. The Magistrate Judge filed his

PFRD recommending dismissal on January 29, 2019. Doc. 41. Although the Court granted

Plaintiff an additional thirty (30) days in which to file her objections (Doc. 43), neither Plaintiff

nor Defendants filed objections to the Magistrate Judge’s PFRD within the allotted time. Appellate

review of these issues is therefore waived. See United States v. One Parcel of Real Prop., 73 F.3d

1057, 1059–60 (10th Cir. 1996). Failure to object to the PFRD also waives the right to de novo

review by the district court. See id. at 1060; Thomas v. Arn, 474 U.S. 140, 149–150 (1985).

Nevertheless, the Court has decided, sua sponte, to conduct a de novo review of the Magistrate
Judge’s findings in this case. See One Parcel, 73 F.3d at 1061. The Court hereby concurs with

all of the factual and legal conclusions recited therein.

       Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 41) is ADOPTED.               Defendants’ Motion (Doc. 38) is

GRANTED, and this case is DISMISSED WITH PREJUDICE.




                                               ______________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
